     Case 3:20-cv-02211-MMA-WVG Document 28 Filed 09/13/21 PageID.380 Page 1 of 13



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     JONATHAN WEBB,                                    Case No. 20cv2211-MMA-WVG
12                                      Plaintiff,
                                                         ORDER GRANTING DEFENDANTS’
13     v.                                                MOTION TO DISMISS
14     MIDLAND CREDIT MANAGEMENT,
                                                         [Doc. No. 16]
       INC., MIDLAND FUNDING, LLC and
15
       DOES 1 through 10,
16                                   Defendants.
17
18
19          Jonathan Webb (“Plaintiff”) brings this action against Midland Credit
20    Management, Inc., and Midland Funding, LLC (collectively, “Defendants”) alleging
21    violation of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692 et seq.
22    See Doc. No. 3 (“FAC”). Defendants move to dismiss the action in its entirety for lack of
23    subject matter jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1). See
24    Doc. No. 16. In the alternative, Defendants request that the Court enter judgment in their
25    favor on the pleadings pursuant to Federal Rule of Civil Procedure 12(c). Id. Plaintiff
26    filed an opposition to the motion, to which Defendants replied. See Doc. Nos. 22, 23.
27    For the reasons set forth below, the Court GRANTS Defendants’ motion for judgment on
28    the pleadings.

                                                     1
                                                                               20cv2211-MMA-WVG
     Case 3:20-cv-02211-MMA-WVG Document 28 Filed 09/13/21 PageID.381 Page 2 of 13



 1                                              BACKGROUND
 2           This action arises out of events related to the litigation of a state court action
 3    brought by Midland Funding, LLC (“Midland”) against Plaintiff in Los Angeles County
 4    Superior Court. See Midland Funding, LLC v. Webb, Sup. Ct. Case No. 18NWLC43321.
 5           On December 11, 2018, Midland filed a state court complaint against Plaintiff “for
 6    the principal amount of $2,183.46 and costs of $246.00 for a total of $2,429.46.” See
 7    Doc. No. 3-4 at 2.1 Shortly after, a Midland employee, Jeanette Ruff (“Ruff”), prepared a
 8    “Declaration in Lieu of Testimony” (“Declaration”), served Plaintiff with the
 9    Declaration, see FAC ¶ 12, and filed the Declaration with the state court. See Doc. No.
10    16-9 at 2. However, Plaintiff’s service copy allegedly differed from the copy filed with
11    the court in so far as Plaintiff’s copy was missing the first two and a half paragraphs of
12    Ruff’s declaration testimony. Compare Doc. No. 3-2 with Doc. No. 3-3. Plaintiff alleges
13    he was not aware of the missing content until after the state court issued its final order
14    and judgment. See FAC ¶ 22.
15           The missing paragraphs included Ruff’s statement that she is an officer of
16    Midland, which the state court accepted as true. See Doc. No. 3-4 at 3. Ruff’s
17    characterization as an officer was dispositive to the outcome of the state court action. See
18    Doc. No. 3-4 at 3. Specifically, absent Ruff’s characterization as an officer of Midland,
19    the state court would not have admitted the Declaration into evidence in lieu of Ruff’s
20    live testimony at trial. See FAC ¶¶ 17–19, 22. Ruff’s declaration testimony provided the
21    key evidence which in the state court’s judgment established Plaintiff’s liability on
22    account stated and breach of contract theories for the full amount of the debt owed. See
23    Doc. No. 3-4 at 3–4.
24           Plaintiff alleges, however, that “R[uff] was never an officer” and that Defendants’
25    “characterization of R[uff] as an ‘officer’ . . . was false and misleading.” See FAC ¶¶
26
27
      1
       Citations to electronically filed documents refer to the pagination assigned by the CM/ECF system
28    unless otherwise noted.

                                                        2
                                                                                         20cv2211-MMA-WVG
     Case 3:20-cv-02211-MMA-WVG Document 28 Filed 09/13/21 PageID.382 Page 3 of 13



 1    13–14. Plaintiff alleges that the misrepresentation violated sections 1692e, 1692f, and
 2    1692k of the FDCPA and seeks actual damages, statutory damages, costs, and reasonable
 3    attorney fees. 2
 4                                                 DISCUSSION
 5           Defendants move to dismiss this action in its entirety pursuant to Federal Rule of
 6    Civil Procedure 12(b)(1) based on lack of subject matter jurisdiction. Specifically,
 7    Defendants argue that Plaintiff’s claims are barred under the doctrine established by
 8    Rooker v. Fid. Trust Co., 263 U.S. 413 (1923), and D.C. Court of Appeals v. Feldman,
 9    460 U.S. 462 (1983) (“Rooker-Feldman”), which “prevents federal courts from second-
10    guessing state court decisions by barring the lower federal courts from hearing de facto
11    appeals from state-court judgments.” Bianchi v. Rylaarsdam, 334 F.3d 895, 898 (9th Cir.
12    2003). In the alternative, Defendants seek judgment on the pleadings pursuant to Federal
13    Rule of Civil Procedure 12(c), arguing that this action is precluded in light of the
14    previous state court proceeding.
15           Plaintiff opposes Defendants’ motion on both grounds. Plaintiff argues that “the
16    facts of this case fall within the extrinsic fraud exception to the doctrine” but that “the
17    ‘exception’ is not even required because the current case does not constitute a de facto
18    appeal and therefore Rooker-Feldman is inapplicable in the first instance.” Doc. No. 22
19    at 12, 16. Plaintiff further contends that neither issue nor claim preclusion bar this action.
20           1. Legal Standards
21                        a. Federal Rule of Civil Procedure 12(b)(1)
22           Rule 12(b)(1) allows for dismissal of a complaint for lack of subject matter
23    jurisdiction. See Fed. R. Civ. P. 12(b)(1). Subject matter jurisdiction must exist when
24    the action is commenced. Morongo Band of Mission Indians v. California State Bd. of
25
26
27    2
        The FDCPA prohibits a “debt collector” from using “any false, deceptive, or misleading representation
      or means in connection with the collection of any debt” or “unfair or unconscionable means to collect or
28    attempt to collect any debt.” 15 U.S.C §§ 1692e, 1692f.

                                                         3
                                                                                          20cv2211-MMA-WVG
     Case 3:20-cv-02211-MMA-WVG Document 28 Filed 09/13/21 PageID.383 Page 4 of 13



 1    Equalization, 858 F.2d 1376, 1380 (9th Cir. 1988). Further, subject matter jurisdiction
 2    may be raised “at any stage of the litigation.” Arbaugh v. Y&H Corp., 546 U.S. 500, 506
 3    (2006); see also Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks
 4    subject-matter jurisdiction, the court must dismiss the action.”). A party may properly
 5    challenge standing in a Rule 12(b)(1) motion given standing “pertain[s] to a federal
 6    court’s subject matter jurisdiction under Article III.” White v. Lee, 227 F.3d 1214, 1242
 7    (9th Cir. 2000).
 8          A facial attack on jurisdiction asserts that the allegations in a complaint are
 9    insufficient to invoke federal jurisdiction. Safe Air for Everyone v. Meyer, 373 F.3d
10    1035, 1039 (9th Cir. 2004). In resolving a facial challenge to jurisdiction, the Court
11    accepts the allegations of the complaint as true and draws all reasonable inferences in
12    favor of Plaintiff. See Doe v. Holy See, 557 F.3d 1066, 1073 (9th Cir. 2009). Where
13    dismissal is appropriate, a court should grant leave to amend unless the plaintiff could not
14    possibly cure the defects in the pleading. Knappenberger v. City of Phoenix, 566 F.3d
15    936, 942 (9th Cir. 2009) (quoting Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000)).
16                       b. Federal Rule of Civil Procedure 12(c)
17          Pursuant to Rule 12(c), “[a]fter the pleadings are closed . . . a party may move for
18    judgment on the pleadings.” Fed. R. Civ. P. 12(c). The factual allegations of the
19    nonmoving party are accepted as true. See Hal Roach Studios v. Richard Feiner & Co.,
20    896 F.2d 1542, 1550 (9th Cir. 1989). “Judgment on the pleadings is properly granted
21    when, accepting all factual allegations as true, there is no material fact in dispute, and the
22    moving party is entitled to judgment as a matter of law.” Chavez v. United States, 683
23    F.3d 1102, 1108 (9th Cir. 2012) (internal quotations omitted). “Analysis under Rule
24    12(c) is ‘substantially identical’ to analysis under Rule 12(b)(6) . . ..’” Id.
25          2. Requests for Judicial Notice
26          Both parties request that the Court take judicial notice of certain documents. The
27    Court addresses each request in turn.
28    //

                                                     4
                                                                                    20cv2211-MMA-WVG
     Case 3:20-cv-02211-MMA-WVG Document 28 Filed 09/13/21 PageID.384 Page 5 of 13



 1                 a. Legal Standard
 2          “Generally, district courts may not consider material outside the pleadings when
 3    assessing the sufficiency of a complaint . . ..” Khoja v. Orexigen Therapeutics, Inc., 899
 4    F.3d 988, 998 (9th Cir. 2018) (citing Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th
 5    Cir. 2001), overruled on other grounds by Galbraith v. County of Santa Clara, 307 F.3d
 6    1119, 1125–26 (9th Cir. 2002)) (discussing that a court may take judicial notice of
 7    matters of public record without converting a motion to dismiss into a motion for
 8    summary judgment); see also Fed. R. Civ. P. 12(d) (explaining that if the court considers
 9    other materials, a motion brought pursuant to Rule 12(b)(6) or (c) is converted into a
10    motion for summary judgment under Rule 56). However, “a court may take judicial
11    notice of matters of public record,” Khoja, 899 F.3d at 999 (quoting Lee, 250 F.3d at
12    689), and of “documents whose contents are alleged in a complaint and whose
13    authenticity no party questions, but which are not physically attached to the pleading,”
14    Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994), overruled on other grounds by
15    Galbraith, 307 F.3d at 1125–26; see also Fed. R. Evid. 201.
16          Judicial notice under Federal Rule of Evidence 201 permits a court to take judicial
17    notice of undisputed facts in matters of public record. See Khoja, 899 F.3d at 999. A
18    court may not take judicial notice of disputed facts contained in such public records. Id.
19    A judicially noticed fact must be one not subject to reasonable dispute in that it is either
20    (1) generally known within the territorial jurisdiction of the trial court or (2) capable of
21    accurate and ready determination by resort to sources whose accuracy cannot reasonably
22    be questioned. See Fed. R. Evid. 201(b).
23          In contrast to judicial notice, the incorporation by reference doctrine “is a judicially
24    created doctrine that treats certain documents as though they are part of the complaint
25    itself.” Khoja, 899 F.3d at 999. This doctrine is designed to prevent plaintiffs from
26    selectively referencing portions of documents that support their claims, while omitting
27    portions of those documents that weaken “or doom” their claims. Id. The Ninth Circuit
28    has extended this doctrine to consider evidence on which the complaint “necessarily

                                                     5
                                                                                   20cv2211-MMA-WVG
     Case 3:20-cv-02211-MMA-WVG Document 28 Filed 09/13/21 PageID.385 Page 6 of 13



 1    relies” if: “(1) the complaint refers to the document; (2) the document is central to the
 2    plaintiff’s claim; and (3) no party questions the authenticity of the copy attached to the
 3    12[(c)] motion.” Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006). The Ninth Circuit
 4    urges courts to use caution when drawing any inferences from documents incorporated by
 5    reference on a motion to dismiss or for judgment on the pleadings. See Khoja, 899 F.3d
 6    at 1003 (noting that “the incorporation by reference doctrine is designed to prevent artful
 7    pleading by plaintiffs,” and is “not a tool for defendants to short-circuit the resolution of a
 8    well-pleaded claim.”).
 9                  b. Defendants’ Request
10           Defendants request that the Court take judicial notice of six documents, including:
11    1) the state court complaint filed by Midland against Plaintiff; 2) a copy of Jeanette
12    Ruff’s Declaration in Lieu of Testimony (“Ruff Declaration”) filed in the state court
13    action; 3) the trial brief filed by Plaintiff in the state court action; 4) the post-trial brief
14    filed by Plaintiff in the state court action; 5) the state court’s Statement of Decision; and
15    6) a copy of the docket in the state court action. See Doc. No. 16-3. The Court need not
16    take judicial notice of the Ruff Declaration and the Statement of Decision as Plaintiff
17    attached those documents as exhibits in support of his amended complaint. See Doc. No.
18    3-1, Ex. 2-3. As to the other four documents, state court documents are generally
19    available for judicial notice. See Trigueros v. Adams, 658 F.3d 983, 987 (9th Cir. 2011)
20    (“[W]e may take notice of proceedings in other courts, both within and without the
21    federal judicial system, if those proceedings have a direct relation to matters at issue.”
22    (internal quotations and citation omitted)); see also Victoria v. City of San Diego, 326 F.
23    Supp. 3d 1003, 1012 (S.D. Cal. 2018). Plaintiff does not object to Defendants’ request.
24    Accordingly, the Court grants the request and takes notice of these documents.
25                  c. Plaintiff’s Request
26           Plaintiff requests that the Court take judicial notice of two documents, specifically
27    an order entered by the Consumer Financial Protection Bureau in In the Matter of:
28    Encore Capital Group, Inc., et al., 2015-CFPB-0022, and an order entered by the district

                                                       6
                                                                                       20cv2211-MMA-WVG
     Case 3:20-cv-02211-MMA-WVG Document 28 Filed 09/13/21 PageID.386 Page 7 of 13



 1    court in Bureau of Consumer Financial Protection v. Encore Capital Group, Inc., et al.,
 2    No. 3:20-cv-01750-GPC-KSC (S.D. Cal. Sept. 8, 2020). See Doc. No. 22-1. Defendants
 3    object to Plaintiff’s request, arguing that the reason for the request is to have the Court
 4    take judicial notice of facts set forth in the documents, which the Court may not do. As
 5    noted above, courts may “take judicial notice of court filings and other matters of public
 6    record[, as they] are readily verifiable and, therefore, the proper subject of judicial
 7    notice.” Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir.
 8    2006) (internal citation omitted). However, Defendants’ objection is well-taken in so far
 9    as “the court may take judicial notice of the existence of unrelated court documents,
10    although it will not take judicial notice of such documents for the truth of the matter
11    asserted therein.”3 In re Bare Escentuals, Inc. Sec. Litig., 745 F. Supp. 2d 1052, 1067
12    (N.D. Cal. 2010). Thus, the Court grants Plaintiff’s request but takes notice only of the
13    documents’ existence, not their content.
14           3. Analysis
15                   a. Rooker-Feldman Doctrine
16           Defendants argue that the Rooker-Feldman doctrine bars subject matter jurisdiction
17    and thus dismissal is required pursuant to Rule 12(b)(1). Specifically, Defendants argue
18    that the “[C]ourt ha[s] no subject matter jurisdiction because the claims seek de facto
19    appellate review of a state court judgment.” Doc. No. 16 at 2. Plaintiff argues that the
20    Rooker-Feldman doctrine does not apply because “the current case does not constitute a
21    de facto appeal.”4 Doc. No. 22 at 16.
22
23
      3
        Defendants also object to certain statements set forth in Plaintiff’s Declaration filed in support of his
24    response in opposition to Defendants’ motion to dismiss. See Doc. No. 23-1 at 2-3. The Court
25    ultimately finds the disputed portions of the declaration irrelevant to the disposition of the instant
      proceedings. Accordingly, the Court OVERRULES AS MOOT Defendants’ objections thereto.
26
      4
        Alternatively, Plaintiff argues that the Rooker-Feldman doctrine does not apply because “this case
27    fall[s] within the extrinsic fraud exception to the doctrine.” Doc. No. 22 at 12. Because the Court finds
      that this action does not constitute a de facto appeal from the state court judgment against Plaintiff, it
28    need not resolve Plaintiff’s assertion of extrinsic fraud.

                                                            7
                                                                                               20cv2211-MMA-WVG
     Case 3:20-cv-02211-MMA-WVG Document 28 Filed 09/13/21 PageID.387 Page 8 of 13



 1          The Rooker-Feldman doctrine limits a federal district court’s subject matter
 2    jurisdiction. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 283–84
 3    (2005). “The Rooker–Feldman doctrine . . . is confined to cases of the kind from which
 4    the doctrine acquired its name: cases brought by state-court losers complaining of injuries
 5    caused by state-court judgments rendered before the district court proceedings
 6    commenced and inviting district court review and rejection of those judgments.” Id. at
 7    284. “If a federal plaintiff ‘present[s] some independent claim, albeit one that denies a
 8    legal conclusion that a state court has reached in a case to which he was a party . . .[]then
 9    there is jurisdiction.’” Id. at 293 (quoting GASH Assocs. v. Vill. Of Rosemont Ill., 995
10    F.2d 726, 728 (7th Cir. 1993)). Rooker-Feldman does not bar jurisdiction “if . . . a
11    federal plaintiff asserts as a legal wrong an allegedly illegal act or omission by an adverse
12    party[.]” Kougasian v. TMSL, Inc., 359 F.3d 1136, 1140 (2004) (quoting Noel, 341 F.3d
13    at 1164). As such, “Rooker–Feldman prohibits a federal district court from exercising
14    subject matter jurisdiction over a suit that is a de facto appeal from a state court
15    judgment.” Kougasian, 359 F.3d at 1139 (9th Cir. 2004) (citing Bianchi v.
16    Rylaarsdam, 334 F.3d 895, 898 (9th Cir. 2003)). But a suit is a de facto appeal only if
17    “the federal plaintiff both asserts as her injury legal error or errors by the state
18    court and seeks as her remedy relief from the state court judgment.” Kougasian, 359
19    F.3d at 1140.
20          Here, Plaintiff asserts as his injury that Defendants’ “characterization of R[uff] as
21    an ‘officer’ . . . was false and misleading” and this “false and misleading assertion to the
22    [State] Court in the Underlying Action that Ruff was an officer, and Defendants’
23    concealment of this assertion from [Plaintiff] were acts that, both separately and in
24    connection with one another, constituted unfair and misleading conduct resulting in
25    damage” to Plaintiff and violation of the FDCPA. FAC ¶¶ 14, 23. According to
26    Plaintiff, “Defendants’ false and misleading conduct ultimately was the deciding factor in
27    the Underlying Action, resulting in an improperly obtained judgment against” Plaintiff.
28    Id. ¶ 21. Plaintiff seeks as his remedy actual damages, statutory damages, costs, and

                                                     8
                                                                                    20cv2211-MMA-WVG
     Case 3:20-cv-02211-MMA-WVG Document 28 Filed 09/13/21 PageID.388 Page 9 of 13



 1    reasonable attorney fees pursuant to 15 U.S.C. § 1692k. Thus, while Plaintiff “den[ies] a
 2    legal conclusion that a state court has reached in a case to which [Plaintiff] was a party,”
 3    Exxon Mobil Corp., 544 U.S. at 293, he does not seek expressly “relief from the state
 4    court judgment.” Kougasian, 359 F.3d at 1140. Accordingly, the Court finds that this
 5    action is not barred by the Rooker–Feldman doctrine. See, e.g., Jenkins-Brown v. Liberty
 6    Acquisitions Servicing, LLC, No. 3:14-cv-01610-ST, 2015 U.S. Dist. LEXIS 125044, at
 7    *15 (D. Or. July 29, 2015) (citing Foster v. D.B.S. Collection Agency, 463 F Supp2d 783,
 8    798 (S.D. Ohio 2006) (Rooker-Feldman does not bar FDCPA claim when plaintiffs’
 9    alleged injuries “are not the result of the state court judgments themselves, but rather
10    from the allegedly illegal practices Defendants used to obtain those state court
11    judgments.”)).
12           b. Issue Preclusion
13           Defendants alternatively seek entry of judgment on the pleadings pursuant to Rule
14    12(c), arguing that Plaintiff’s FDCPA claims are precluded because the underlying issues
15    were resolved or could have been resolved in the state court action.5 Plaintiff responds
16    that the issues “were not litigated because Midland thwarted Webb’s ability to fully
17    litigate the claims.” Doc. No. 22 at 22.
18           Collateral estoppel, or issue preclusion is “distinct from the Rooker-Feldman
19    question.” Maldonado, 370 F.3d at 950. The doctrine forecloses “successive litigation of
20    an issue of fact or law actually litigated and resolved in a valid court determination
21    essential to the prior judgment, even if the issue recurs in the context of a different
22    claim.” Taylor v. Sturgell, 553 U.S. 880, 892 (2008). Collateral estoppel is applicable
23           only if several threshold requirements are fulfilled. First, the issue sought to
             be precluded from relitigation must be identical to that decided in a former
24
             proceeding. Second, this issue must have been actually litigated in the former
25           proceeding. Third, it must have been necessarily decided in the former
26
27    5
       Under the Full Faith and Credit Statute, federal courts must give a state court judgment the same
      preclusive effect as the state court judgment would receive by another court of that state. See 28 U.S.C.
28    § 1738; see also Maldonado v. Harris, 370 F.3d 945, 951 (9th Cir. 2004).

                                                          9
                                                                                            20cv2211-MMA-WVG
 Case 3:20-cv-02211-MMA-WVG Document 28 Filed 09/13/21 PageID.389 Page 10 of 13



 1         proceeding. Fourth, the decision in the former proceeding must be final and
           on the merits. Finally, the party against whom preclusion is sought must be
 2
           the same as, or in privity with, the party to the former proceeding.
 3
 4   Lucido v. Superior Ct., 51 Cal. 3d 335, 341 (1990). “The ‘identical issue’ requirement
 5   addresses whether ‘identical factual allegations’ are at stake in the two proceedings, not
 6   whether the ultimate issues or dispositions are the same.” Id. at 342 (quoting People v.
 7   Sims, 32 Cal. 3d 468, 485 (1982)). As such, “when a party has had a fair opportunity to
 8   litigate an issue and does not succeed, that party may not disguise the claim as something
 9   else or bring essentially the same claim in a different court in hopes of burdening
10   defendant once more.” Moreno v. Fannie Mae, No. 2:15-cv-00199-ODW, 2015 U.S.
11   Dist. LEXIS 97076, at *7 (C.D. Cal. July 23, 2015).
12         Importantly, the “focus” of the collateral estoppel “inquiry should be on whether
13   the party against whom issue preclusion is being sought had ‘an adequate opportunity to
14   litigate’” the issue in the prior proceeding. Murray v. Alaska Airlines, Inc., 50 Cal. 4th
15   860, 869 (2010) (quoting United States v. Utah Constr. Co., 384 U.S. 394, 422 (1966))
16   (emphasis added). “The doctrine of collateral estoppel applies on issues litigated even
17   though some factual matters or legal arguments which could have been raised were not.”
18   Lucas v. County of Los Angeles, 47 Cal. App. 4th 277, 286 (1996). As one California
19   appellate court has explained:
20         If the matter was within the scope of the action, related to the subject-matter
           and relevant to the issues, so that it could have been raised, the judgment is
21
           conclusive on it despite the fact that it was not in fact expressly pleaded or
22         otherwise urged. The reason for this is manifest. A party cannot by negligence
           or design withhold issues and litigate them in consecutive actions. Hence the
23
           rule is that the prior judgment is res judicata on matters which were raised or
24         could have been raised, on matters litigated or litigable.
25
26   Interinsurance Exch. of the Auto. Club v. Superior Court, 209 Cal. App. 3d 177, 182
27   (1989).
28

                                                  10
                                                                                20cv2211-MMA-WVG
 Case 3:20-cv-02211-MMA-WVG Document 28 Filed 09/13/21 PageID.390 Page 11 of 13



 1          Here, Plaintiff does not dispute that all the elements for collateral estoppel are
 2   satisfied. The parties were in privity and there was a final judgment on the merits in the
 3   state court action. See, e.g., Dailey v. City of San Diego, 223 Cal. App. 4th 237, 255
 4   (2013). In addition, the underlying facts of Plaintiff’s current claims were within the
 5   scope of the state court action as clearly indicated in the state court record. Plaintiff
 6   elected to place the Ruff Declaration and Defendants’ use thereof and reliance thereon
 7   squarely at issue in the state court action. After considering Plaintiff’s multiple
 8   objections to the Ruff Declaration and overruling them all, the state court determined that
 9   the Declaration was valid and admissible.6 Plaintiff could have challenged the legal
10   adequacy of the service of the Declaration – the gravamen of his current claim – in the
11   state court action; he did not do so. Plaintiff also could have availed himself of his right
12   to pursue a direct appeal from the judgment entered against him; he did not do so. The
13   relevant facts were within the scope of the state court action, “related to the subject-
14   matter and relevant to the issues, so that [they] could have been raised,” and therefore
15   “the [state court] judgment is conclusive.” Villacres v. ABM Industries Inc., 189 Cal.
16   App. 4th 562, 576 (2010); see also Basurto v. Imperial Irrigation Dist., 211 Cal. App. 4th
17   866, 888 (2012) (“[E]ven though the causes of action be different, the prior determination
18   of an issue is conclusive in a subsequent suit between the same parties as to that issue and
19   every matter which might have been urged to sustain or defeat its determination.”)
20   (quoting Pacific Mut. Life Ins. Co. v. McConnell, 44 Cal. 2d 715, 724–725 (1955)).
21   Moreover, “the public policies underlying collateral estoppel—preservation of the
22
23
24   6
       And even if the state court erred in concluding that the Ruff Declaration was admissible, “that error
25   does not preclude the application of collateral estoppel, for ‘collateral estoppel may apply even where
     the issue was wrongly decided in the first action.’” Proctor v. Vishay Intertechnology, Inc., 213 Cal.
26   App. 4th 1258, 1270 (2013) (quoting Murphy v. Murphy, 164 Cal. App. 4th 376, 407 (2008). “By
     failing to appeal and seek a correction of the error through a reversal of the judgment, it is as conclusive
27   upon the plaintiff as if at the trial he had omitted to present sufficient evidence to the court in support of
     his demand.” Proctor, 213 Cal. App. 4th at 1270 (quoting Lamb v. Wahlenmaier, 144 Cal. 91, 95
28   (1904)).

                                                           11
                                                                                               20cv2211-MMA-WVG
 Case 3:20-cv-02211-MMA-WVG Document 28 Filed 09/13/21 PageID.391 Page 12 of 13



 1   integrity of the judicial system, promotion of judicial economy, and protection of litigants
 2   from harassment by vexatious litigation”—are served in this case. Lucido, 51 Cal. 3d at
 3   343.
 4          Plaintiff’s conclusory assertion that he failed to raise the underlying factual issues
 5   in the state court action “because Midland thwarted” his “ability to fully litigate the
 6   claims” is not well-taken. Doc. No. 22 at 22. The record clearly reflects that Midland
 7   filed the Ruff Declaration on the docket of the state court action on November 13, 2019.
 8   See Doc. Nos. 3-3, 16-5, and 16-9. The filed copy of the declaration was publicly
 9   available and accessible by Plaintiff, proceeding through counsel, at the time Plaintiff
10   filed his trial brief on December 16, 2019 and prior to trial on December 17, 2019. See
11   Doc. No. 16-9. Plaintiff therefore had the opportunity to challenge the Ruff Declaration
12   in all relevant respects – including any discrepancies between the service copy and the
13   filed copy – at trial as well as during post-trial proceedings. Plaintiff’s contrary
14   allegations that “behind [his] back, Defendants presented legally significant, differing
15   information to the adjudicating officer” and “Defendants’ assertion that Ruff is an
16   ‘officer’ was never revealed to [Plaintiff] or counsel until the issuance of the statement of
17   decision in the Underlying Action,” FAC ¶¶ 16, 22, are belied by the state court record –
18   which Plaintiff himself does not challenge as accurate – and therefore need not be taken
19   as true by the Court. See Lazy Y Ranch LTD v. Behrens, 546 F.3d 580, 588 (9th Cir.
20   2008) (court “need not accept as true allegations contradicting documents that are
21   referenced in the complaint or that are properly subject to judicial notice.”); see also
22   Stewart v. Kodiak Cakes, LLC, No. 19-cv-2454-MMA (MSB), 2021 U.S. Dist. LEXIS
23   82267, at *85 (S.D. Cal. Apr. 28, 2021) (“A court does not accept as true allegations
24   contradicted by documents attached to or referred to in the complaint [or] matters subject
25   to judicial notice. . ..”).
26          Ultimately, Plaintiff “had an adequate incentive to fully litigate” these issues in the
27   state court proceeding and “had a fair opportunity” to do so. Murphy, 164 Cal. App. 4th
28   at 404 (internal citations omitted). Plaintiff is collaterally estopped from litigating these

                                                   12
                                                                                  20cv2211-MMA-WVG
 Case 3:20-cv-02211-MMA-WVG Document 28 Filed 09/13/21 PageID.392 Page 13 of 13



 1   issues in this court. See, e.g., Kemper v. Cty. of San Diego, 242 Cal. App. 4th 1075, 1090
 2   (2015) (“[T]he fact a party asserts new legal or factual theories or new evidence relevant
 3   to an issue previously decided does not affect the applicability of the collateral estoppel
 4   bar.”). And because collateral estoppel bars this action, amendment of Plaintiff’s
 5   complaint would be futile; thus, dismissal is with prejudice. See, e.g., Rainwater v.
 6   Banales, 2008 WL 5233138, at *9 n.6 (C.D. Cal. Dec. 15, 2008) (“Because of the
 7   unavoidable applicability of res judicata and collateral estoppel, granting Plaintiff leave
 8   to amend would be futile.”); see also Cruz v. Child Welfare Servs., Civ. No. 16-00669
 9   JMS-KSC, 9-10 (D. Haw. Feb. 28, 2017).
10                                          CONCLUSION
11         Based on the foregoing, the Court GRANTS Defendants’ motion for judgment on
12   the pleadings pursuant to Federal Rule of Civil Procedure 12(c) and DISMISSES this
13   action in its entirety with prejudice. The Court DIRECTS the Clerk of Court to enter
14   judgment accordingly and close the case.
15         IT IS SO ORDERED.
16   DATE: September 13, 2021                _____________________________________
                                             HON. MICHAEL M. ANELLO
17
                                             United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                                  13
                                                                                20cv2211-MMA-WVG
